Citation Nr: 1622512	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether vacatur of the October 6, 2014, Board of Veterans' Appeals decision with regard to the issue of entitlement to an effective date prior to August 5, 2010, for the award of service connection for bilateral hearing loss is warranted.

2.  Whether vacatur of the October 6, 2014, Board of Veterans' Appeals decision with regard to the issue of entitlement to an effective date prior to August 5, 2010, for the award of service connection for tinnitus is warranted.

3.  Entitlement to an effective date prior to August 5, 2010, for the award of service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to August 5, 2010, for the award of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

On October 6, 2014, the Board issued a decision that, in part, awarded the Veteran an effective date of August 17, 2004, for the grant of service connection for bilateral hearing loss and tinnitus.  For reasons discussed below, the Board is vacating its October 6, 2014, decision with respect to these issues only.  The Board will also reissue a decision herein, assigning an earlier effective date for these disabilities. 

The Board wishes to make clear that its October 6, 2014, decisions to deny an application to reopen a claim of entitlement to service connection for adenocarcinoma of the lung, status post lobectomy; deny entitlement to service connection for a disability manifested by fatigue; deny entitlement to service connection for varicocele of the left testicle; deny entitlement to service connection for varicocele of the right testicle; and remand issues of service connection for chronic obstructive pulmonary disease, a left shoulder disability, and polycystic kidney disease, and a claim for total rating based on individual unemployability due to service-connected disability, remain undisturbed.


FINDINGS OF FACT

1.  On October 6, 2014, the Board issued a decision granting an effective date of August 17, 2004, for the award of service connection for bilateral hearing loss and tinnitus.  In that decision, the Board failed to consider relevant favorable evidence in its possession demonstrating that the Veteran filed an earlier, informal claim for service connection.

2.  An April 2005 rating decision denied service connection for bilateral hearing loss, noting the Veteran was not subjected to acoustic trauma in service, and failed to adjudicate the claim as one that included tinnitus.  

3.  The April 2005 rating decision contained CUE in failing to consider a claim for tinnitus and in failing to consider (1) the opinions of two VA audiologists that the Veteran's bilateral hearing loss was related to his in-service noise exposure and (2) the opinion of one of those audiologists that the Veteran's tinnitus was related to his in-service noise exposure.

4.  The Veteran's initial claim for service connection for "bilateral hearing loss" was received on March 25, 2004, and referred to a March 18, 2004, VA audiological report which found both bilateral hearing loss and tinnitus were at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  That portion of the October 6, 2014, Board decision awarding an effective date of August 17, 2004, for the grant of service connection for bilateral hearing loss is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  That portion of the October 6, 2014, Board decision awarding an effective date of August 17, 2004, for the grant of service connection for tinnitus is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

3.  The April 2005 rating decision contained CUE in failing to grant service connection for bilateral hearing loss, accordingly, March 25, 2004, is the proper effective date for the award of service connection for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2014) ; 38 C.F.R. §§ 3.105(a), 3.400(b)(2) (2015).

4.  The April 2005 rating decision contained CUE in failing to grant service connection for tinnitus, accordingly, March 25, 2004, is the proper effective date for the award of service connection for tinnitus.  38 U.S.C.A. § 5110 (West 2014) ; 38 C.F.R. §§ 3.105(a), 3.400(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In a March 2011 RO rating decision, the RO granted service connection for bilateral hearing loss and tinnitus and assigned an effective date of August 5, 2010.  Thereafter, in an October 6, 2014, decision the Board found clear and unmistakable error (CUE) in an April 2005 RO rating decision that denied service connection for bilateral hearing loss.  The Board assigned an effective date of August 17, 2004, for the grant of service connection for bilateral hearing loss and tinnitus finding that this was the date of the initial claim for bilateral hearing loss and that the evidence specifically mentioned by the Veteran in his claim for hearing loss clearly produced current evidence of tinnitus related to service.  The Board notes that the Veteran filed a claim for service connection on a VA 21-526 received August 17, 2004.  However, at the time of the October 6, 2014, decision, the Board did not discuss the significance of a statement received on March 25, 2004, stating that the Veteran wished to open a claim for service connection for bilateral hearing loss referencing the March 18, 2004, VA audiology report that discussed both the Veteran's bilateral hearing loss and tinnitus.  The Board finds that this statement represents an informal claim for benefits and failure to recognize and discuss this evidence amounted to a denial of due process of law under 38 C.F.R. § 20.904.

As such, that portion of the October 6, 2014, decision awarding an effective date of August 17, 2004, for the grant of service connection for bilateral hearing loss and tinnitus, is vacated.

II.  Effective Date

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran submitted an informal claim for service connection for bilateral hearing loss received by VA on March 25, 2004.  Therein the Veteran reported that he underwent a VA audiology examination on March 18, 2004, that the examiner had determined that he had bilateral hearing loss, and that the examiner had directed him to open a "service connected claim" because the examiner thought he "ought to be service connected for [his] hearing loss."  Thereafter the Veteran submitted a formal claim for service connection for "bilateral hearing loss" and other disabilities on August 17, 2004.  

When seen in the audiology clinic in October 2003, it was noted the Veteran had failed pure tone screening.  The audiologist noted the Veteran reported a positive history of noise exposure in service, and opined that it was as least as likely as not that his hearing loss was from being exposed to loud noises in service.  The Veteran stated in March 2004 that his hearing loss had been of gradual onset, progressing over 20 years.  He also reported periodic tinnitus.  Audiometry tests showed he had a severe high frequency hearing loss in both ears.  The audiologist concluded it was at least as likely as not that the Veteran's hearing loss and tinnitus began in service.  

By rating action dated April 2005, the RO denied service connection for bilateral hearing loss and other issues.  The issue of service connection for tinnitus was not addressed.  He was notified of these decisions and of his right to appeal by a letter dated later that month, but did not file a timely appeal.  

The Veteran submitted a claim for service connection for various disabilities, including tinnitus, on August 5, 2010.  He also sought to reopen claims for service connection for bilateral hearing loss.

On VA audiometric examination in September 2010, the Veteran reported noise exposure in service from heavy equipment and small arms fire.  The examiner opined that the Veteran's tinnitus was at least as likely as not permanently aggravated by noise exposure during service.  She added that tinnitus often occurs due to noise exposure.

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105.  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The record establishes that, at the time of the April 2005 rating decision which solely denied service connection for hearing loss and did not adjudicate a claim for service connection for tinnitus, there were medical opinions from two VA audiologists concluding that the Veteran's hearing loss was due to acoustic trauma in service.  One of the audiologists also concluded that the Veteran's tinnitus was due to acoustic trauma in service.  Although the rating action indicated that the VA medical records from the relevant time period had been considered, there is no mention of these opinions.  Rather, the rating decision relied on the fact that the Veteran was not subjected to noise exposure during service.  The Board notes that when service connection was granted in the March 2011 rating decision, it was stated he did suffer acoustic trauma in service.  In view of the fact the RO ignored the opinions of record, the Board finds that the failure to grant service connection for bilateral hearing loss constitutes CUE.  In addition, the Board finds that the failure to consider and grant service connection for tinnitus constitutes CUE.  In order to find CUE, the evidence must be undebatable.  Such is clearly the case here where there were specific medical opinions, and nothing to rebut those conclusions.  The Board finds, accordingly, that there was CUE in the April 2005 rating decision, and the appropriate effective date for the award of service connection for bilateral hearing loss is March 25, 2004, the date of his original, informal claim for service connection for hearing loss.  

The Veteran also claims that an earlier effective date should be assigned for the award of service connection for tinnitus.  Here, when the Veteran filed his claim in 2004, he simply indicated that he was told by a VA audiologist that "I ought to be service connected for my hearing loss."  However, he specifically noted the VA audiologist's March 18, 2004, report in his informal claim.  He did not elaborate on his symptoms, but the report to which he referred in his claim revealed that the audiologist believed his hearing loss and his tinnitus were at least as likely as not related to service.  Thus, at the time the Veteran filed his initial claim for hearing loss there was evidence of record, to which the Veteran specifically referred in his claim form, indicating a diagnosis of tinnitus related to service.

Hearing loss and tinnitus are different conditions marked by differing symptoms and, for VA purposes, they are treated distinctly.  Compare 38 C.F.R. § 4.85 (evaluation of hearing impairment), with 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012) (tinnitus, recurrent).  Hearing loss is marked by a decrease in hearing acuity.  See Dorland's at 825.  The hallmark of tinnitus is ringing or buzzing in the ears.  Id. at 1930.  As a lay person, however, the Veteran could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to mere hearing loss, and the evidence specifically mentioned by the Veteran in his claim for hearing loss clearly produced current evidence of tinnitus related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, under Clemons, VA in April 2005 failed to properly adjudicate the Veteran's claim as one that included tinnitus.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  The Board finds, accordingly, that there was CUE in the April 2005 rating decision, and the appropriate effective date for the award of service connection for tinnitus is March 25, 2004, the date of his original claim for service connection.


ORDER

The October 6, 2014, Board of Veterans' Appeals decision is vacated solely in regard to the issues of entitlement to an effective date prior to August 5, 2010, for the grant of service connection for bilateral hearing loss.

The October 6, 2014, Board of Veterans' Appeals decision is vacated solely in regard to the issues of entitlement to an effective date prior to August 5, 2010, for the grant of service connection for tinnitus.

Entitlement to an effective date of March 25, 2004, and no earlier, for the award of service connection for bilateral hearing loss is granted.

Entitlement to an effective date of March 25, 2004, and no earlier, for the award of service connection for tinnitus is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


